264 A.2d 297 (1970)
In the Matter of Anthony Ricardo DAVIS.
No. 5074.
District of Columbia Court of Appeals.
Argued February 10, 1970.
Decided April 20, 1970.
Donald E. Ward, Washington, D. C., appointed by this court, for appellant.
Ted D. Kuemmerling, Asst. Corp. Counsel, with whom Hubert B. Pair, Acting Corp. Counsel, and Richard W. Barton, Asst. Corp. Counsel, were on the brief, for appellee.
Before HOOD, Chief Judge, and GALLAGHER and NEBEKER, Associate Judges.
PER CURIAM:
After trial in the Juvenile Court without a jury, appellant was found to have violated our statute forbidding the unauthorized use of a motor vehicle. D.C.Code 1967, § 22-2204. This appeal raises several questions, but only one requires our consideration.
In finding appellant to be "involved", the court stated that it found that *298 appellant "was a passenger in what has been established to have been a stolen car." This finding was insufficient to establish a violation of the statute. One does not violate the statute by merely being a passenger in a stolen car. There must be proof that the accused had "guilty knowledge of the unauthorized use." Jones v. United States, 131 U.S.App.D.C. 212, 216, 404 F.2d 212, 216 (1968). See also Stevens v. United States, 115 U.S.App.D.C. 332, 319 F.2d 733 (1963); Kemp v. United States, 114 U.S.App.D.C. 88, 311 F.2d 774 (1962). As there was no finding here of such guilty knowledge, the conviction cannot stand.
Reversed.